 
STOCK PURCHASE AGREEMENT
 
             THIS STOCK PURCHASE AGREEMENT (the “Purchase Agreement”) is made
and entered into as of October 12, 2010, by and between ZBB Energy Corporation,
a Wisconsin corporation (“ZBB”), and _______________________ (“Purchaser”).
 
ARTICLE 1 - SALE OF STOCK
 
Section 1.1     Sale of Stock.  Subject to the terms and conditions of this
Purchase Agreement, on the date hereof ZBB agrees to issue and sell to
Purchaser, and Purchaser agrees to purchase from ZBB, ________ shares of ZBB’s
Common Stock (the “Stock”) at a purchase price of $0.431 per share for an
aggregate purchase price of $________.
 
Section 1.2     Closing.  Purchaser shall purchase the Stock at a closing that
shall occur at a mutually agreed upon date within three (3) business days of the
execution of this Purchase Agreement.  At the closing, Purchaser will pay the
purchase price for the Stock to ZBB and ZBB will cause the Stock being purchased
by Purchaser hereunder to be issued via the Depository Trust Company Deposit
Withdrawal Agent Commission System (“DWAC”) in accordance with the instructions
included on the signature page hereto.
 
ARTICLE 2 - REPRESENTATIONS AND WARRANTIES OF ZBB
 
ZBB hereby represents and warrants to Purchaser as follows:
 
Section 2.1      Organization.  ZBB is a corporation duly organized, validly
existing and in good standing under the laws of the State of Wisconsin.
 
Section 2.2     Valid Issuance of Common Stock; Registration. The Stock is duly
authorized, validly issued, fully paid and non-assessable and is free and clear
of all liens and encumbrances other than restrictions on transfer imposed by
applicable securities laws.  The issuance and sale of the Stock will be
registered pursuant the Registration Statement on Form S-3 (No. 333-156941)
originally filed by ZBB with the Securities and Exchange Commission (the
“Commission”) on January 26, 2009 (the “Registration Statement”). The
Registration Statement is effective under the Securities Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
knowledge of the Company, are threatened by the Commission.
 
Section 2.3     Authority.  ZBB has all requisite corporate power and authority
to enter into this Purchase Agreement and to consummate the transactions
contemplated hereby.  This Purchase Agreement has been duly executed and
delivered by ZBB, and constitutes the valid and binding obligation of ZBB,
enforceable in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting the enforcement of creditors’
rights generally and by general principles of equity. 
 

--------------------------------------------------------------------------------


ARTICLE 3 - REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to ZBB as follows:
 
Section 3.1     Authority.  Purchaser has all requisite power and authority to
enter into this Purchase Agreement and to consummate the transactions
contemplated hereby.  This Purchase Agreement has been duly executed and
delivered by Purchaser, and constitutes the valid and binding obligation of
Purchaser, enforceable in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting the enforcement of creditors’
rights generally and by general principles of equity.
 
Section 3.2     Investment Experience.  Purchaser is an “accredited investor” as
defined in Rule 501(a) under the Securities Act of 1933, as amended (the
“Securities Act”). 
 
Section 3.3     Access to Information.  Purchaser has had an opportunity to ask
questions and receive answers concerning the terms and conditions of the
offering of Stock and has had full access to such other information concerning
ZBB as Purchaser has requested.
 
ARTICLE 4- MISCELLANEOUS
 
Section 4.1     Governing Law.  This Purchase Agreement shall be governed in all
respects by the laws of the State of Wisconsin (without reference to its
conflicts of laws principles).
 
Section 4.2     Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.
 
Section 4.3     Entire Agreement.  This Purchase Agreement constitutes the full
and entire understanding and agreement among the parties with regard to the
subjects hereof and thereof. 
 
Section 4.4     Remedies.  Each of the parties to this Purchase Agreement will
be entitled to enforce its rights under this Purchase Agreement specifically, to
recover damages and costs (including reasonable attorneys’ fees) caused by any
breach of any provision of this Purchase Agreement and to exercise all other
rights existing in its favor.
 
Section 4.5     Counterparts.  This Purchase Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument. 
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Purchase Agreement as of the
day and year set forth in the first paragraph hereof.


 

  ZBB ENERGY CORPORATION                     By:      
Name:
     
Title:
                     
Address:

N93 W14475 Whittaker Way
Menomonee Falls, WI 53051
Attn: Scott Scampini
     
 
                  Purchaser                   Signature of Purchaser            
      Title, if Purchaser is an entity                  

  Address:                                                 DWAC Instructions:  
          Broker Name:          DTC Number:        Account Number:     


3

--------------------------------------------------------------------------------

